Case 1:18-cv-02107-PKC-JO Document 34 Filed 06/27/19 Page 1 of 1 PageID #: 933




                 SCHWARTZ, PONTERIO & LEVENSON, PLLC
                                        ATTORNEYS AT LAW
                                134 West 29th Street – Suite 1006
                                New York, New York 10001-5304
                                    Tel. No.: (212) 714-1200
                                    Fax No.: (212) 714-1264
                                    Website: www.splaw.us
                                   Email: jponterio@splaw.us

                                              June 27, 2019
BY ECF

Hon. Pamela K. Chen
United States District Court
225 Camden Plaza East
Brooklyn, NY 11201

               Re: Protostorm, Inc. v. Mound Cotton Wollan & Greenglass, LLP, et al.
                   Docket No.: 1:18 CV 02107 (PKC)(JO)
                   Our File No.: 1712.01

Dear Judge Chen:

        Our office represents plaintiff, Protostorm, Inc. in the above-referenced action. Pursuant
to your June 19, 2019 Docket Order, we are writing to inform the Court of the status of the
settlement between Protostorm, Inc. and all of the defendants except for defendants Foley &
Lardner LLP and Jonathan E. Moskin. Plaintiff and the settling defendants have not finalized the
settlement agreement as of this date but anticipate that the agreement will be finalized by July
12th. The settling parties again request that the Court defer on issuing a ruling on the defendants’
motion to dismiss pursuant to Fed. R. Civ. P. Rule 12(b)(1) until after plaintiff and the settling
defendants have executed the settlement agreement.

                                              Respectfully submitted,

                                              John Ponterio
                                              John Ponterio


cc:    Barry Felder, Esq., Foley & Lardner LLP (via ECF)
       Stephen Jacobs, Esq., Landman Corsi Ballaine & Ford P.C. (via ECF)
       Robert J. Bergson, Esq., Abrams Garfinkel Margolis Bergson, LLP (via ECF)
